Bliss, J.
(dissenting). This information charges that the crime of conspiracy was committed by John Doe and others thus fictitiously named. The Police Court of the City of Albany has in the first instance exclusive jurisdiction of this crime. (Second Class Cities Law, § 183.) The information states that the names are fictitious and are“ to be identified as defendants.” Section 145 of the Code of Criminal Procedure requires, that the information show only that “ a person ” has been guilty of some designated crime. The warrant, if one is issued, may designate the defendant “ by any name ” if his true name is unknown to the Magistrate (Code Grim. Pro., § 152). Nowhere is there any statutory requirement that either the information or warrant must describe a defendant in any particular manner. Often, as in this case, this is impossible and can be done only after the depositions of witnesses are taken. I believe this information is sufficient under the statute to give the court jurisdiction to start the inquiry by issuing subpoenas for witnesses.
I therefore dissent.
Brewster, J., concurs with Hill, P. J.; Heffernan, J., concurs in the result, in a separate memorandum in which Poster; J., concurs; Bliss, J., dissents in a memorandum.
Order reversed on the law and facts and subpoena duces tecum quashed.